[sncr123117ex1025001.jpg]
CHANGE REQUEST (CR) No 8 to SOW No. 1. WHEREAS, Verizon Sourcing LLC (“Verizon”)
and Synchronoss Technologies, Inc. (“Supplier” or “Synchronoss”) are parties to
an Application Service Provider Agreement dated April 1, 2013, as amended, with
the contract number **** (the “Agreement”); and WHEREAS, the Parties have
entered into Authorization Letters and Statements of Work under the Agreement
(collectively, the “SOWs”) as follows: (a) Statement of Work No. 1 (Schedule No.
1 to Authorization Letter # No. 1 attached to the Agreement), as amended (the
“SOW No. 1”), (b) Statement of Work No. 2 (Schedule No. 1 to Authorization
Letter # No. 2 providing mobile content transfer functionality) (number ****) as
amended (the “SOW No. 2”), which is terminated and no longer in effect. (c)
Statement of Work No. 3 (Schedule No. 1 to Authorization Letter # No. 3,
providing interfaces to the services of Photobucket) (number ****) (the “SOW No.
3”, (d) Statement of Work No. 4 (Schedule No. 1 to Authorization Letter # No. 4,
“Montana Platform”) (number ****), as amended (the “SOW No. 4”), (e) Statement
of Work No. 5 (Schedule No. 1 to Authorization Letter # No. 5, providing an API
Program License) (number ****), as amended (the “SOW No. 5”), (f) Statement of
Work No. 6 (Schedule No. 1 to Authorization Letter # No. 6, “Cloud API
Professional Service”) (number ****), as amended (the “SOW No. 6”) (g) Statement
of Work No. 7 (Schedule No. 1 to Authorization Letter #7, “Network Contact
Software and Support Service”) (number ****) (the “SOW No. 7”), and (h)
Statement of Work No. 8 (Schedule No. 1 to Authorization Letter #8, “Software
Release”) (number ****) (the “SOW No. 8”). WHEREAS, the Parties wish to further
amend the SOW No. 1 to: (a) extend the term of SOW No. 1; (b) modify
requirements and terms for Hosting Services under SOW No. 1; and (c) modify the
pricing and fee structure for the Solution and related Professional Services
under SOW No. 1. THERFORE, the Parties hereby agree to amend SOW No. 1 as
follows: A. Section 1.2 is hereby updated to include the following new
definitions: “Free Subscriber” shall mean a Subscriber to Verizon Cloud offering
that does not pay a Verizon Cloud service fee and who is otherwise not a Paid
Subscriber (as defined below). Such Free Subscriber(s) include but not limited
to: ****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS Verizon and Synchronoss Proprietary and Confidential 1



--------------------------------------------------------------------------------



 
[sncr123117ex1025002.jpg]
• A Subscriber that participates under a free trial for a limited trial period
(such period not to exceed **** from the date service is first made available to
such Subscriber); • A Subscriber that is a Verizon Employee/Concession account
who has Verizon Cloud Services and who is utilizing media storage. For clarity,
“media storage” includes a Subscriber storing any Data Classes (example, photos
and videos) that are not a Data Class that is part of NAB which are covered
under the NAB Agreement; • A VOBS (Verizon Online Business Subscriber)/Telco
Subscriber who is eligible to use media storage and is not otherwise a
Subscriber to Verizon mobile services; • A Subscriber that is currently
obtaining the “MoreEverything” promotion with up to **** of storage with media
Data Class profile; and • A Subscriber that is obtaining either the existing
**** promotion with media Data Class profile For clarity, an account profile of
Contacts (Data Class) user only (with no media Data Class profile associated
with the account) that does not pay a Verizon Cloud service fee shall not
contribute to the Free Subscriber count. “Paid Subscriber” shall mean a
Subscriber to Verizon Cloud where such Subscriber: • is being billed by Verizon
a recurring service fee for Verizon Cloud; • is being billed by Verizon a
service fee for Verizon Cloud services on a “pre- pay” basis for the duration of
the period for which the Subscriber was to prepay; • is being billed by Verizon
a fee for a Bundle Offering (as defined below) unless the parties mutually agree
in writing that, for a given Bundle Offering, that Subscribers (or a portion or
class thereof) on such Bundle Offering shall not be deemed Paid Subscribers. For
the avoidance of doubt, a Subscriber or user need not be enrolled or establish a
solutionaccount on Supplier’s Cloud Platform to be deemed a Paid Subscriber.
“Bundle Offering” means a service plan, service profile or promotion whereby a
fee paid by a Subscriber permits access or use of a group, service plan, service
class or ‘bundle’ of services or features offered by Verizon that includes
access or use of Verizon Cloud and the amount payable for Verizon Cloud service
is not distinctly itemized or separated from the amounts payable for other
services or features for which such Subscriber is eligible to receive. Prior to
offering a Bundle Fee, Verizon shall notify Supplier and the Parties shall
mutually agree on tracking and reporting for any Subscribers participating under
such Bundle Offering. The Parties will mutually agree to the fees for such
Bundled Offering. B. The “Initial Term” in hereby extended and renewed through
December 31, 2022. Accordingly, Section 1.3 of SOW No. 1 is deleted in its
entirety and replaced with the following: “This SOW is made and entered into on
and as of December 20th, 2013, and shall continue until December 31, 2022 (the
“Initial Term”). Thereafter, this SOW shall automatically renew for up to five
(5) additional two (2) year periods (each, “Renewal Term”), unless (i) Verizon
provides Synchronoss with written notice of its intent not to renew at least
ninety (90) days prior to the end of the then-current Initial Term or Renewal
Term or (ii) ****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS Verizon and Synchronoss Proprietary and Confidential 2



--------------------------------------------------------------------------------



 
[sncr123117ex1025003.jpg]
Synchronoss provides Verizon with written notice of its intent not to renew at
least twelve (12) months prior to the end of the then-current Initial Term or
Renewal Term, as the case may be (each such date, the applicable “Renewal
Decision Date”). The “Term of this SOW” shall be the Initial Term, together with
Renewal Term(s), if any. For the avoidance of doubt, the license term of the
Software under Section 5.2 of the Agreement shall be the Term of this SOW.
Except as permitted under the Agreement or this SOW, in any Renewal Term, the
terms and conditions in effect for such Renewal Term shall be those in effect
for the last year of the Term prior to such renewal.” A. Effective January 1,
2018, Section 4 (Fees and Charges) of SOW No. 1 is hereby deleted in its
entirety and replaced with the following: “ 4. Fees and Charges 4.1 Fees and
Charges The fees outlined herein cover the items listed in this SOW No.1. Any
additional deliverables not expressly stated shall require a separate Change
Request or SOW with terms and conditions agreed upon by the Parties. Fees shall
be invoiced and paid in accordance with the Agreement and the fee schedule
outlined below. Fees under this SOW No. 1 exclude applicable taxes. Use of the
Content Hub Solution web portal by a given Subscriber within the month shall be
considered one Subscriber, regardless of how many different access points are
used to interact through the Solution. Registration alone by the Subscriber
shall not be sufficient to consider the Device active. 4.2 Content Hub Software
Subscription License Fee (a) Beginning on January 1st 2018, Verizon shall pay a
monthly subscription fee for Subscribers, by type of Subscriber (based on such
Subscriber being a Paid Subscriber or Free Subscriber in such month) and the
“year” of the Initial Term as set forth in Table 4.2a below. At the sole
discretion of Verizon, Verizon will install (or have a third party install) the
Client Software for the Content Hub Solution on Devices made commercially
available by Verizon. (b) The Content Hub Subscription License Fee shall be paid
by Verizon to Supplier monthly in arrears as follows: Table 4.2a Year Price per
Minimum number Number of Free Price per month month per of Billed Subscribers
per Free Paid Subscribers included in Billed Subscriber for Subscriber required
in each Sub Minimum each each Free for the Year month of the Year month (“Free
Sub Subscriber in (the “Paid (“Billed Sub Allotment”)** excess of the Free Sub
Fee”) Minimum”)* Sub Allotment** Year 1 **** **** **** **** Year 2 **** ****
**** **** Year 3 **** **** **** **** Year 4 **** **** **** **** Year 5 **** ****
**** **** *Such minimum shall not apply until ****. **Such fee shall not apply
until ****. For clarity, the fee for excess Subscribers over the Free Sub
Allotment shall not apply until ****. ****CERTAIN INFORMATION HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS Verizon and Synchronoss
Proprietary and Confidential 3



--------------------------------------------------------------------------------



 
[sncr123117ex1025004.jpg]
As used herein: Each Subscriber for which a license fee is paid under Table 4.2a
above in a given month (i.e. those Paid Subscribers in such month plus Free
Subscribers over the Free Sub Allotment in such month, if any) shall be called a
“Billed Subscriber”. “Year 1” shall mean January 1, **** – December 31, ****
“Year 2” shall mean January 1, **** – December 31, **** “Year 3” shall mean
January 1, **** – December 31, **** “Year 4” shall mean January 1, **** –
December 31, **** “Year 5” shall mean January 1, **** – December 31, **** Each
of the foregoing may be referred to individually as a “Year”. *For the avoidance
of doubt, there is no monthly license fee for Free Subscribers under the Free
Subscriber Allotment with any such Free Subscribers being included in the fees
paid for the Paid Subscribers. The Paid Sub Fee shall apply to any Free
Subscribers in a given month over the Free Subscriber Allotment. The Paid Sub
Fee and Billed Subscriber Minimum include a Solution storage allotment (each
month) calculated as follows (the “Monthly Storage Allotment”): **** multiplied
by the number of Billed Subscribers in such month. **** per Billed Subscriber
per month in **** **** per Billed Subscriber per month in **** **** per Billed
Subscriber per month in **** **** per Billed Subscriber per month in **** ****
per Billed Subscriber per month in **** Verizon and Synchronoss will review and
mutually agree to determine whether to adjust the Monthly Storage Allotment at
the end of each calendar year, commencing at the end of **** i.e. Revise Monthly
Storage Allotment in **** for year ****. (c) Overage Fees. The following Overage
Fees shall apply in addition to the fees set forth in (b) above where Verizon
has exceeded the Monthly Storage Allotment. If, in any given month following the
month of ****, the total Solution storage exceeds the Monthly Storage Allotment,
Verizon shall pay an additional storage fee determined as follows (the “Added
Storage Fee”): (Each GB of storage (for all Subscribers) in excess of the
Storage Allotment in such month) x (the applicable GB Overage Charge for the
Year in Table 4.2b below) Table 4.2b Year GB Overage Charge Year 1 **** Year 2
**** Year 3 **** Year 4 **** Year 5 and beyond **** ****CERTAIN INFORMATION HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS Verizon and Synchronoss
Proprietary and Confidential 4



--------------------------------------------------------------------------------



 
[sncr123117ex1025005.jpg]
(d) Minimum Monthly Subscription Fee. If, in any given month following the month
of March 2018, actual number of Billed Subscribers is less than the applicable
Billed Sub Minimum for such month, Verizon shall pay, in addition to fees paid
for actual Billed Subscribers, a fee calculated as follows: (the applicable
Billed Sub Minimum minus the number of actual Billed Subscribers for such month)
x (the applicable Paid Sub Fee for such period). (e) The Paid Sub Fee includes:
• maintenance and support of the Solution as provided in SOW No. 1 • releases of
Client Software and Server Software to include Desktop Client Software • Hosting
Services as set forth in Exhibit A to SOW No. 1 to include test environment and
the Storage Allotment for Subscribers. • all Verizon hosted Instance
containerization and support as related to SOW #4 • Device Porting for up to 35
(such ports are broken down as follows; new ports of up to fourteen (14) with
the remainder attributable to re-port) agreed upon Devices per calendar quarter
• VOBS care support set forth in Section 2.3 “Verizon Telecom Subscriber
Support” of SOW 1 • Software testing to include Device, including battery and
performance testing, User Acceptance Testing (UAT). (f) In addition, Verizon
shall pay a one-time fee of $**** (Hosting Conversion Fee) invoiced in 12
monthly installments of $**** with each installment invoiced on the first
business day of each calendar month of ****. Such fees are due without regard to
the number of Subscribers (Free Subscribers and/or Paid Subscribers) and are in
addition to the other fees set forth herein and in other SOWs under the
Agreement. Hosting Conversion Fee is a base fee applicable for the conversion of
subscription fees from a per Active Subscriber basis to a per Paid Subscriber
basis with an Allotment of Free Subscribers, as set forth in this CR No. 8, and
is in consideration of change in status of the billable nature of such
Subscribers. The Parties agree the Hosting Conversion Fee represents a fair,
reasonable and proportionate fee as a consequence of such fee structure
conversion. (g) Reporting. Each calendar month, Supplier shall calculate the
Subscription License Fee due to Supplier based on the usage reports defined
under this subsection as set forth below. Supplier shall provide Verizon with a
report on the total storage used by Subscribers on the Solution for such month
within **** after the end of each month. Upon Verizon’s receipt of this usage
report, Verizon shall publish a consolidated report to Supplier within ****
specifying the total number of Paid Subscribers and Free Subscribers on the
Content Hub Solution during that month. Verizon and Supplier shall cooperate in
determining an automated method within the Solution to identify, track and
report monthly on volumes of Paid Subscribers and Free Subscribers. Annual
Review of Storage. By **** of each Year, commencing with the Year ending ****,
Supplier shall conduct annual benchmark reviews of available compute and storage
platforms across the industry for similar services that are being provided by
Supplier hereunder (including but not limited to Amazon Web Services, Google
Cloud, Azure), including, but not limited to, storage, features, performance,
and published fees. Supplier will promptly share the results of such benchmark
review with Verizon. In the event the above benchmark reviews reveals that fees
are being provided in the industry for similar services, ****CERTAIN INFORMATION
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS Verizon and
Synchronoss Proprietary and Confidential 5



--------------------------------------------------------------------------------



 
[sncr123117ex1025006.jpg]
usage rights, performance metrics and service obligations, purchase commitments
and other key terms as are being offered by Supplier hereunder that are lower
than the fees paid by Verizon to Supplier at the time of review, the Parties
will mutually agree in good faith to determine whether there should be any
changes in the Subscription License Fee being paid by Verizon In the event a
change in the Subscription License Fee is mutually agreed, the parties will
execute a Change Request or amendment thereto. 4.3 Forecasting Each month that
Services are provided under this SOW, the Parties shall mutually agree to a ****
(“Forecast Period”) forecast (the “CH Forecast”) of (i) the volume of new
Subscribers and how many of these are Paid Subscribers and Free Subscribers,
(ii) anticipated reduction of existing Subscribers, Paid Subscribers and Free
Subscribers, (iii) the anticipated aggregate storage volume of such new and
reduced Subscribers and (iv) any net change to the aggregate storage or daily
Content ingest rate of pre-existing Subscribers (by Instance) anticipated in
each month of the Forecast Period in the format specified in Annex 1 (or as
otherwise agreed upon by the Parties). The CH Forecast shall be established ****
prior to the start date of the “Forecast Period”. By way of example, such CH
Forecast shall be provided on **** covering the period of ****. Such forecast
shall be used by Supplier to plan and determine if augmentation or change in the
capacity of the Hosting Services. In the event that no CH Forecast is provided
in a given month, the last month of the prior CH Forecast applicable to such
Instance shall be used to determine the last month of current Forecast Period
and such forecast shall be deemed to be the CH Forecast for such period. For
Hosting Services, the foregoing CH Forecast shall be used by Synchronoss to
determine if augmentation or change in the capacity of the Hosting Services by
Supplier is required to meet the volumes in the CH forecast and the SLAs under
this SOW as well as determining any changes to Usage Parameters and/or Content
Hub Hosting Fees, as applicable. If applicable, Supplier shall provide, using
input from Verizon, a revised Usage Parameter document to Verizon and a revised
fees, if any, applicable to such change in Usage Parameters for review and
input. Any such revised fee (if applicable) and Usage Parameters shall become
effective on the date mutually agreed upon by the Parties (allowing reasonable
time to implement and test any augmentation or changes) and each shall remain in
place until revised in accordance with this section. In the event that the
options for Usage Parameters and any change in fee are not accepted by Verizon,
the then current Usage Parameters and fees shall remain in effect until revised
by the Parties as set forth herein and Synchronoss shall have no liability for
any failure or delay resulting from insufficient capacity to meet Subscriber use
materially in excess of the then current Usage Parameters. In no event may the
Usage Parameters (or applicable fee altered as a result of a modification of a
Usage Parameter) be modified from a prior level without mutual written agreement
by the Parties. 4.4 Change Controls Notwithstanding anything to the contrary in
SOW No. 1 or any attachment or exhibit thereto, items outside the scope of this
SOW No. 1 and changes to the Content Hub Solution requested by Verizon
(including changes to the Content Hub Software to address changes to Verizon
applications or systems or API modification but excluding those changes
implemented as part of Solution Software Release Support Services under Exhibit
F) shall be subject to a Change Request for professional services with the terms
and fees in such request mutually agreed upon by the Parties. Solution API
(excluding partner API changes which are ****CERTAIN INFORMATION HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS Verizon and Synchronoss
Proprietary and Confidential 6



--------------------------------------------------------------------------------



 
[sncr123117ex1025007.jpg]
provided pursuant to SOW No. 5) support, regular maintenance releases and
onboarding of up to two (2) new API partners per calendar month are included in
per Subscriber fee. Any such fees are in addition to the fees set forth above.
4.5 Maintenance Fees The Content Hub Subscription Fees described in Section 4.2
above shall entitle Verizon to “New Versions” of the Content Hub Software. “New
Versions” means updates to the Content Hub Software, in object code only, that
Synchronoss makes generally available (i.e. not custom-developed for another
Synchronoss customer) as part of maintenance support to its licensees who are
entitled to maintenance support, including bug fixes, error corrections, patches
and updates and enhancements. All latest release versions of software /
technology must be made available to Verizon no more than **** from initial
release. For the avoidance of doubt, for New Versions that include substantial
new functionality that is materially incremental to that functionality
identified in Exhibit E (“Major Feature Enhancements”), the Parties shall
discuss in good faith to determine whether a fee for the license of such Major
Feature Enhancements may be separately charged and mutually agree to such a fee.
For example, the Parties may, but shall not be required to, use the following as
guidelines in determining whether a New Version is a Major Feature Enhancement:
A. Factors favoring chargeability: a) more than seven months have elapsed from
the commercial launch of the Content Hub; b) Verizon itself charges (or expects
to charge) its Subscribers additional or separate fees attributable to such new
functionality; or c) otherwise obtains material financial benefit from such
enhancement (such as material reduction of Verizon Data Service support costs,
material reduction in Subscriber attrition or added material sales of related
Verizon products or services); or d) The Major Feature Enhancement requires
material new data processing infrastructure, or requires new costs (such as
third party licensing costs or material code maintenance support) in performing
substantially different functions as those supporting a prior version (i.e.
“new” architecture, not merely “more” architecture to support added volumes); or
e) The Major Feature Enhancement allows Verizon to target a Data Service at a
different Subscriber class or segment (i.e. business customers) where the
characteristics of such new Subscriber class or segment drive incremental
requirements, safeguards, compliance steps, etc. B. Factors favoring
non-chargeability (or reduced chargeability): a) other Supplier licensees
receive the Major Feature Enhancements without incremental right-to-use
payments, provided: (i) increased payments from such other licensees due to
scaling of per-subscriber or usage volume based fees shall not qualify as
incremental for this purpose, and (ii) the provision of Major Feature
Enhancements that are agreed as non-chargeable may be delayed, but not charged,
to Verizon in cases where other Synchronoss licensees within the United States
have paid Synchronoss for periods of exclusivity or acceleration with respect to
the Major Feature Enhancement); b) the code base of the New Version of the
Software that includes the Major Feature Enhancements substantially overlaps
with the code base of a prior version of the Software; c) the New Version of the
Software that includes the Major Feature Enhancements is marketed using the same
trademarks, service marks or trade names as a prior version of the Software
****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS Verizon and Synchronoss Proprietary and Confidential 7



--------------------------------------------------------------------------------



 
[sncr123117ex1025008.jpg]
d) Verizon can reasonably demonstrate that, other factors contributing to the
Content Hub Subscription License Fee volume remaining the same, the Major
Feature Enhancement will drive an incremental adoption rate of the Content Hub
Solution by Subscribers sufficient to increase Monthly Active Subscriber volumes
in quantity where License Fees corresponding to such growth offset any retail
fee for such enhancement that would otherwise be charged by Synchronoss to other
similar clients. Notwithstanding the above, Verizon will not be required to pay
for any Major Feature Enhancement due to the fact that such Major Feature
Enhancement is not technically separable from the applicable New Version, or
cannot be disabled within the applicable New Version. Verizon shall be
responsible for any direct end-user support of its Subscribers and for the
support of their use of the Content Hub Solution. Where unique Device Porting
activities such as development, configuration or testing (i.e. a unique form
factor and/or technical limitations not seen on previously preloaded/ported
Wireless Devices that require Supplier to undertake additional work it would
otherwise not be required to undertake) are required, such activities shall be
planned and budgeted through professional services. Device porting (and testing
and certification testing) of up to **** (such ports are broken down as follows;
new ports of up to **** with the remainder attributable to re-port ) agreed upon
Devices per calendar quarter are included in Subscription Fees under Section 4.2
C. SNCR to resolve known agreed upon Defects that are Severity 1 or Severity 2
levels (as defined in the Exhibit C, Network Service Level Agreement) in
previous/current production releases of Client Software and Server Software
releases within **** (at no extra cost to Verizon). D. Section 4.6 of SOW No.1
is hereby deleted in its entirety and replaced with the following; 4.6
Termination for Convenience 4.6.1 Verizon may, upon at least **** prior written
notice to Synchronoss, terminate this SOW, in whole or in part, for its
convenience, provided that Verizon may not deliver such notice earlier than
****. No minimums fees or Billed Subscribers shall apply upon Verizon’s notice
of terminationfor convenience to Sycnhronoss. Verizon shall only pay for the
actual number of Billed Subscribers. 4.6.2 Transition Services In the event
Verizon exercises its right to terminate for convenience in accordance with
Section 4.6.1 above, the Parties agree to develop a plan for Transition Services
which will include mutually agreeable fees payable by Verizon to Supplier for
such Transition Services. For clarity, where migration services are provided
prior to the effective date of termination using Supplier professional services
staff that provide Solution Software Release Support Services (i.e. through the
regular course of business), such services shall contribute to attainment of any
applicable Annual PS Minimum (as hereinafter defined).Verizon will only be
responsible for the Transition Services provided by Synchronoss to Verizon to
assist Verizon in transitioning to a Verizon internal platform or to a third
party supplier of Verizon, at Verizon’s discretion. D. As of ****, Exhibit F
(“Solution Software Release Support Services”) is hereby deleted in its entirety
and replaced with the new Exhibit F attached hereto as Attachment 1. ****CERTAIN
INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS
Verizon and Synchronoss Proprietary and Confidential 8



--------------------------------------------------------------------------------



 
[sncr123117ex1025009.jpg]
E. Professional services will be provided to Verizon in accordance with Section
5 of Exhibit F below. Verizon commits to using a minimum of $**** for ****; for
**** and each applicable year thereafter during the term of SOW No. 1, Verizon
commits to using a minimum of $****, for professional services reasonably
distributed over such Year (each such Year, the “Annual PS Minimum”). Such
professional services shall be consumed by Verizon according to an annual
support plan agreed upon by the Parties (a) no later than the **** prior to the
start of such annual period, updated quarterly as agreed upon by the Parties in
writing, and (b) with no more than 30% of the estimated hours of such minimum
commitment of professional services consumed in any given calendar quarter.
Notwithstanding the foregoing, where Supplier is unable to provide professional
services due to unavailability of Supplier resources or other breach by Supplier
(where Verizon has met its obligations under this SOW No.1 and committed a
purchase order to Supplier for such Services) the PS Shortfall Charge (as
defined below) shall be reduced by an amount commensurate with such failure to
perform. In the event that the actual professional services consumed by Verizon
total less than the Annual PS Minimum in a given year, Verizon shall pay
Supplier an additional fee equal to the shortfall between the Annual PS Minimum
and the actual professional services fees paid by Verizon under Exhibit F during
such Year (“PS Shortfall Charge”). Unused professional services under the Annual
PS Minimum may be carried forward or used to pay for other professional
services, only by mutual written consent. The budget will be determined by the
end of Q3 for the following year. F. Failure to Deliver For Major releases as
identified by Verizon and agreed upon by Supplier in writing (and as identified
in the then current project plan), Supplier will provide final approval to roll
out the Content Hub Software release supporting the Verizon Cloud application
(iOS, Android, Desktop) into production. In the event there are Verizon Customer
or system impacting issues after the production rollout caused by such Major
release that rise to the level of a Severity 1 incident and require immediate
software update to the Client Software, Server Software or both, Verizon will
work with Supplier to support the updated release rollout which will include
revised Software updates to the impacted Major release (“Maintenance
Release-1”). If a failure occurs in such Maintenance Release-1 solely due to an
act or omission of Supplier (and/or anyone acting on its behalf), resulting in a
Verizon Customer or the Verizon Cloud Platform still experiencing such Severity
1 level issues, Verizon shall be entitled to liquidated damages, as its sole and
exclusive remedy for such delay or failure, as outlined below: i. The Parties
agree that Supplier will pay Verizon a performance compensation payment in an
amount equal to **** of total feature development/testing professional service
fees paid by Verizon for the impacted feature or component giving rise to the
Severity 1 issue. ii. If the issue is not resolved by the implementation into
production of the second maintenance release to the impacted Major release
(“Maintenance Release-2”), Supplier will pay Verizon a performance compensation
payment in an amount equal to **** of total feature development/testing
professional service fees paid by Verizon for the impacted feature or component
giving rise to the Severity 1 issue. G. The following is added to Section 6
(Assumptions) as additional assumption: “Notwithstanding anything herein to the
contrary, including, without limitation Exhibit D (Usage Parameters), Supplier
is free to close down, reduce, consolidate or otherwise modify the capacity of
Instances supported by Supplier as it deems appropriate provided that Supplier
will consult with Verizon on any such Instance changes and Supplier will provide
****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS Verizon and Synchronoss Proprietary and Confidential 9



--------------------------------------------------------------------------------



 
[sncr123117ex1025010.jpg]
Verizon with **** notice prior to the decommissioning of any Instance.
Consolidation of Instance will not abrogate or diminish Supplier’s obligation to
meet service levels under the SOW.” H. This CR shall be effective and binding
upon the Parties upon execution by both Parties. Except and only to the extent
specifically modified under this CR, all of the terms and conditions of SOW No.
1, is hereby ratified and confirmed and shall remain in full force and effect.
I. Notwithstanding anything to the contrary, pricing under Section 4.2 and the
other terms of this CR 8 and SOW No. 1 are subject to Verizon meeting all
obligations identified in under Section 14(f) of SOW No. 4 and in the Verizon
span of control. In the event that Verizon does not provide the storage, ingest
computing and related capacity in accordance with the terms set forth in Section
14(f), Supplier may, acting reasonably, suspend, throttle or otherwise limit use
of the Services to offset the unavailability of such capacity (and Supplier
shall have no liability to Verizon for any delay, failure or degradation
resulting from such failure by Verizon). The Parties will mutually agree should
substitute capacity and additional fees be required as a result of such failure.
Supplier will not be financially responsible for costs of providing substitute
capacity should any such substitute capacity be required. J. Exhibit H –
Termination Fees is hereby deleted in its entirety. K. Capitalized terms used in
this CR shall have the meanings set forth in the Agreement or applicable SOW to
such Agreement. The Parties hereto have caused this CR to be executed by their
duly authorized officers or representatives. VERIZON SOURCING LLC SYNCHRONOSS
TECHNOLOGIES, INC. By: /s/ M C Reed ______ By:Glenn Lurie ___________ Name: M C
Reed _______________ Name: Glenn Lurie ___________________ Title: CAO
_____________________ Title: President and CEO _______________ Date: Mar 16,
2018 _____________ Date: Feb 17, 2018 ___________________ ****CERTAIN
INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS
Verizon and Synchronoss Proprietary and Confidential 10



--------------------------------------------------------------------------------



 
[sncr123117ex1025011.jpg]
Attachment 1 Exhibit F - Solution Software Release Support Services (revised
1/1/18) Exhibit F to SOW No. 1 - Solution Software Release Support Services 1
Definitions Capitalized terms not defined in the SOW or the Agreement shall have
the meaning set forth below. Content HUB Analytics Means a web-based user
interface of the Solution accessed by authorized Dashboard Verizon personnel,
presenting data and analytic information based on the usage of the Solution.
Early Access or EA A non-production version of the Quarterly Server Software
Release provided to Verizon for early access to Software for testing and
evaluation of planned changes and modifications as well as for use in planning
for final testing and production use of the Software. Such releases are not
expected to be used in production and are expected to have updates, additions,
modifications and corrections prior to creation of the GA Release. General
Access or GA A version of the Quarterly Server Software Release that is tested
by Synchronoss and provided to Verizon (that includes updates, additions,
modifications and corrections to the EA Release) and is intended for deployment
and use in a production Instance of the Solution Quarterly Server Means a
numbered release of the Server Software with work activity in Software Release
support of such release conducted in such quarter with a planned availability
date in such calendar quarter or subsequent period identified in a mutually
agreed upon release plan. 2 Overview and Term 2.1 Overview: The Parties wish to
outline the methods and procedures whereby various updates and modifications to
Server Software may be agreed upon and planned for release at mutually agreed to
delivery intervals. This Exhibit F is intended to describe the method for
providing Quarterly Server Software Releases to Verizon as well as various
support services in support of Verizon’s use of the Solution and its Data
Services. As further detailed below in this Exhibit, during the Term of the SOW
No.1, Synchronoss shall provide the following professional services, as listed
below, to Verizon to provide enhancements and customizations to the Content Hub
Software and Content Hub Solution in support of the Verizon Data Service and
such Services shall count towards attainment of the Annual PS Minimum: i.
Create, each calendar quarter, one or more documents to provide specifications
for changes and modifications to Server Software that are intended for a
Quarterly Server Software Release and mutually agreed upon by the Parties for
each release. ii. Make available Quarterly Server Software Releases containing
features set forth in the Quarterly Release Document applicable to such release.
iii. Support Services as more fully described in section 3 of this Exhibit F.
2.1 Term: The “Term” for the Services under this Exhibit shall begin on the
Effective Date of this Exhibit and be co-terminus with the Term of the SOW No.1.
Updates to these support services shall be addressed in the form of a Change
Request. GDSVF&H\3541579.2 Verizon and Synchronoss Proprietary and Confidential
11



--------------------------------------------------------------------------------



 
[sncr123117ex1025012.jpg]
Project Scope 3.1 Services 3.1.1 Quarterly Release Documents 3.1.1.1 Quarterly
Release Specification Documents Each quarter, Synchronoss shall work with
Verizon to document detailed specifications for enhancements to Content Hub
Solution intended to be delivered in a Quarterly Server Software Release (each
such document, a “Quarterly Release Document”). These specifications shall
include high level specifications planned for the next subsequent Quarterly
Server Software Release and detailed specifications for changes and
modifications to the Server Software that will be made available in the current
Quarterly Software Server Release. (For tracking purposes, Synchronoss shall
provide the planned Software Release version numbers for each release in a
calendar year) For the avoidance of doubt, such releases are planned releases
with a naming convention aligned with work activity in such quarter and the
anticipated delivery date of a release shall be set forth in the project plan
mutually agreed upon by the Parties (and release date may not be in the calendar
for which such release is named). • The features to be documented in each
Quarterly Release Document and the price for the Quarterly Server Software
Release will be agreed in advance with Verizon. Quarterly Release Documents
shall be mutually agreed upon by the Parties **** prior to the start of each
calendar quarter (or other such timeline mutually agreed upon by the Parties
that allows for sufficient development time to meet agreed upon release dates).
Fees applicable to these Quarterly Release Documents shall be as set forth in
table 5.1 below unless otherwise mutually agreed upon by the Parties in writing.
If applicable for such release, Wireframes and Prototypes demonstrating user
interface and experience for supported Client Software shall be provided by
Synchronoss and agreed upon by Verizon as part of such Quarterly Release
Documents. • Quarterly Release Documents and the final price for the Quarterly
Server Software Release will be reviewed and accepted by the Parties using the
following approach: i. Initial release candidates (features or changes) to be
included in the release shall be agreed upon by the Parties ii. Requirements
definition for release candidates is accomplished through joint meetings with
Synchronoss and Verizon personnel iii. Quarterly Release Documents in draft form
are presented by Synchronoss to Verizon bases on joint meetings identified in
(ii) above iv. Synchronoss shall issue a quote for the fees for the applicable
release based on specifications in such Quarterly Release Documents v. Feedback
on the Quarterly Release Documents and quote shall be obtained from Verizon and
the drafts of the documents will then be edited by Synchronoss based on changes
in specifications agreed upon by both Parties. A final quote (the “Final Quote”)
for the release containing such specifications is provided by Synchronoss. The
price for such Final Quote shall be within the price range specified under table
5.2 below for such release. vi. The process under (v) above is repeated until
both Parties agree upon and accept in writing the final Quarterly Release
Document and Verizon agrees upon and accepts in writing the Final Quote for such
release. Upon such acceptance by both Parties any requirements in the Quarterly
Release Documents shall become Specifications for the applicable Solution
release. vii. In the event that the price in the Final Quote for such release is
in excess of the range of the price range specified under table 5.2 below for
such release, a Change Request to this SOW reflecting the change in the maximum
range for such period shall be required. GDSVF&H \3541579.2 ****CERTAIN
INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS
Verizon and Synchronoss Proprietary and Confidential 12



--------------------------------------------------------------------------------



 
[sncr123117ex1025013.jpg]
3.1.2 Quarterly Server Software Releases For Quarterly Server Software Releases
(each as more fully described in the applicable Quarterly Release Documents) in
a calendar year, Synchronoss shall provide to Verizon: • Early Access Release
version(s) of such Quarterly Server Software Release for release testing. •
General Access Release version(s) of such Quarterly Server Software Release
deployed to the production Instances of the Solution provided under Hosting
Services. Features and customizations to be delivered as part of these releases
shall be documented in the Quarterly Release Documents for such release (such
documents provided in accordance with Section 3.1.1.1 above). 3.1.3 Quarterly
Unified Client Software Releases For Quarterly Unified Client Software Releases
(each as more fully described in the applicable Quarterly Release Documents) in
a calendar year, Synchronoss shall provide to Verizon: • Early Access Release
version of such Quarterly Unified Client Software Release for release testing •
General Access Release version of such Quarterly Unified Client Software Release
deployed to the appropriate application store for each Client Software as
follows; o iOS: Apple App Store o Android: Google Play Store o Blackberry:
Blackberry World o Windows: Windows Phone Store Features and customizations to
be delivered as part of these releases shall be documented in the Quarterly
Release Documents for such release (such documents provided in accordance with
Section 5.1.1.1 above). 3.1.4 Support Services At the beginning of each calendar
quarter during the Term of this SOW, Verizon and Synchronoss shall mutually
agree, in writing, on the actual tasks, deliverables, milestones, and scope of
such support services for such quarter (the “Support Services Scope”) as well as
the fees applicable to such support scope (such fees to be provided to Verizon
in a Final Support Services Quote). Such fee(s) shall be within the price range
specified under table 5.1 below for such support. In the event that the price
for such support is in excess of the range of the price range specified under
table 5.1 below for such support, a Change Request to this SOW reflecting the
change in the maximum range for such period shall be required. Support services
shall be provided during business hours unless otherwise agreed upon by the
parties in the Support Services Scope. 3.1.4.1 Quarterly Verizon 3rd Party
Developer Support Synchronoss will provide professional services to assist
Verizon (and its 3rd party developers or partners) with integration support to
the Solution APIs. The Synchronoss resources will focus on the following
activities for the Verizon Data Service: i. Update API documentation ii. Create
test accounts iii. Support Verizon and Verizon 3rd party partner developer
questions iv. Attend Verizon and Verizon 3rd party partner developer meetings
pertaining to such Solution APIs Services are for the each quarter of the Term
and are invoiced at the conclusion of the then current quarter. The resources
assigned by Synchronoss will provide professional services support to Verizon.
The Services provided by Synchronoss and any work products produced by Verizon
or third party personnel will be under the direction and quality management of
Verizon. The number of Verizon 3rd Verizon and Synchronoss Proprietary and
Confidential 13



--------------------------------------------------------------------------------



 
[sncr123117ex1025014.jpg]
party partner developers and related activities to be supported in any calendar
quarter will be mutually agreed upon by Synchronoss and Verizon. 3.1.4.2
Quarterly Marketing Campaign Support Synchronoss shall provide professional
services to support Verizon marketing campaigns: • For SMS marketing campaigns,
Synchronoss shall support SMS script development, generate batch files, and
execute SMS Scripts • For Verizon email marketing campaigns, Synchronoss shall
support batch file generation • For Verizon Marketing Campaigns, Synchronoss
shall provide Solution API customization and development support Support
Services for support of marketing campaigns shall be mutually agreed upon in
advance each quarter in the Support Services Scope for such quarter. 3.1.4.3
Quarterly Analytics Support Synchronoss resources shall work with Verizon to
define and mutually agree upon the specifications for enhancements to the
Solution dashboard providing reporting on key metrics (the “Analytics
Dashboard”) and deploy these enhancements to the production instances of the
Solution. Quarterly Support Services for Analytics Dashboard enhancements shall
be mutually agreed upon in advance each quarter in the Support Services Scope
for such quarter. 3.2 Deliverables 3.2.1 Professional Services Deliverables
Synchronoss shall provide the following deliverables for services under this
Exhibit F during a given calendar quarter. All documents are subject to review
by Verizon within timelines as mutually agreed by the Parties and shall be
deemed Supplier Retained Work Product, excluding any Confidential Information of
Verizon or Paid Work Product, which shall remain the sole and exclusive property
of Verizon, and subject further to Verizon’s pre-existing Intellectual Property
Rights to the extent set forth in the Agreement. Synchronoss shall use
commercially reasonable efforts to incorporate Verizon feedback in such
deliverables, subject to the above terms. Professional Services Deliverable
Description Deliverables for each calendar quarter Quarterly Release Documents
Documents specify the changes in features and behavior of the and Prototypes
Content Hub Solution, describing Subscriber and Content Hub Solution system
interactions for features and enhancements intended for releases in Software for
such quarter. Quarterly 3rd Party Developer Solution API Specification Documents
and creation of test Support accounts as set forth in Support Services Scope for
such quarter. Quarterly Marketing Campaign Execution of SMS scripts as set forth
in Support Services Scope Support for such quarter. 3.2.2 Solution Deliverables
Synchronoss shall provide access to the following deliverables listed below. For
the avoidance of doubt, all such deliverables are part of the Synchronoss
Platform or are Synchronoss Background Materials or Supplier Retained Work
Products and are owned by Synchronoss. Verizon and Synchronoss Proprietary and
Confidential 14



--------------------------------------------------------------------------------



 
[sncr123117ex1025015.jpg]
Solution Deliverable Description Deliverables for each calendar quarter
Quarterly Server Software Release Synchronoss make available the release of CH
Server Software for Production deployment for such calendar quarter. Quarterly
Analytics Support Synchronoss make available the CH Custom Analytics Software
for the Production Instance as set forth in Support Services Scope for such
quarter. 4 Schedule for a given calendar year The schedule below represents
Synchronoss anticipated delivery dates for each specified deliverable for a
given calendar year of the Term (or renewal thereof), such dates to be
incorporated into the initial “Project Plan”. All project plan dates and changes
thereto shall be mutually agreed upon by Synchronoss and Verizon in writing. The
project plan shall be reviewed at least weekly by members of Synchronoss and
Verizon, with changes to the plan made by mutual written agreement. Activity /
Deliverable Target Start Target Finish (month/day) (month/day) Q1 **** **** ****
**** **** **** **** **** **** **** **** **** Q2 **** **** **** **** **** ****
**** **** **** **** **** **** Q3 **** **** **** **** **** **** **** **** ****
**** **** **** Q4 **** **** **** **** **** **** **** **** **** **** **** ****
****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS Verizon and Synchronoss Proprietary and Confidential 15



--------------------------------------------------------------------------------



 
[sncr123117ex1025016.jpg]
4 Fees and Charges Table 5.1 below provides the fee for the Quarterly Release
Document deliverable under Section 3.1.2.2 above. Fee ranges for Quarterly
Server Software Releases and Support Services under section 5.1.3 are set forth
in Table 5.1 below. Any additional deliverables not expressly stated herein or
fees in excess of the ranges set forth in table 5.1 shall require a Change
Request to the SOW. Fees shall be invoiced in accordance with table below and
are payable in accordance with the terms of the Agreement. Fees under this
Exhibit exclude applicable taxes. Fees for services and deliverables under this
Exhibit and Quarterly Release Document deliverables Table 5.1 Deliverable
One-time Fee **** **** Fee ranges for Quarterly Server Software Releases and
Support Services under Section 3.1.3 above Table 5.2 Quarterly Deliverable (and
invoice terms) One-time Fee Range **** **** **** **** **** **** **** ****CERTAIN
INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS
Verizon and Synchronoss Proprietary and Confidential 16



--------------------------------------------------------------------------------



 